DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 3/11/21 have been received. Claim 1 has been amended.  
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/21 has been entered.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1,  and 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
the n sub-periods" in line 15.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the n successive sub-periods" as there is antecedent basis.
7.	Claims 2-7 are rejected as depending from claim 1.
8.	Claim 3 recites the limitation "the n sub-periods" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the n successive sub-periods" as there is antecedent basis.
9.	Claim 4 recites the limitation "the  sub-periods" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the n successive sub-periods" as there is antecedent basis.
10.	Claim 5 recites the limitation "the n sub-periods" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the n successive sub-periods" as there is antecedent basis.
11.	Claim 6 recites the limitation "the n sub-periods" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of this Office Action, the limitation has been interpreted as "the n successive sub-periods" as there is antecedent basis.
Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1-2,  and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakabayashi (JP2013229228(A) with citations from machine translation provided with this Office Action.)
Regarding claim 1, Wakabayashi discloses a fuel cell system (abstract, Fig. 1) comprising: a fuel cell stack that generates electricity using fuel gas and oxidant gas(fuel cell 21, Fig. 1, [0019]-[0020]); a reformer that produces the fuel gas by reforming a raw material(reformer 3, Fig. 1, [0019]); a raw material feeder that supplies the raw material to the reformer(fuel gas supply amount adjusting means F for adjusting the supply amount of fuel gas from the reformer 3 to the anode 24 can be realized by the raw material fuel flow rate adjusting valve 4, Fig. 1, [0028]); a combustor that combusts anode off-gas discharged from an anode of the fuel cell stack(combustion unit 22, Fig. 1, [0019], [0025]); and a controller that controls the raw material feeder(operation controlling means C for controlling the operation of the fuel gas supply amount adjusting means F, Fig. 1, [0028]), a transient operation performed when the operation control means C increases and changes the output current of the fuel cell 21 (see transient characteristic curve Ufb(I) in Fig. 2, [0032]), when the operation control means C tries to increase and change the output current I1 to the target current I2, the operation control means C first lowers the fuel utilization rate to Ufb(I1) (from point A in Fig. 2, [0034]) while the output current is maintained at I1, in order to reduce the fuel utilization rate while maintaining the output current, the amount of fuel gas supplied to the anode 24 of the fuel cell 21 may be increased, then as a result of lowering only the fuel utilization rate, the output current and the fuel utilization rate are in the state of point B (I1, Ufb(I1)) (Fig. 2, [0034]-[0035]), subsequently 
Regarding claim 2, Wakabayashi discloses all of the claim limitations as set forth above. Wakabayashi discloses   when the output current is increased and changed toward a predetermined target current, the operation of the fuel gas supply amount adjusting means is controlled at the start of the increase, and the amount of fuel gas supplied from the reformer to the anode is increased, and the fuel utilization rate is determined by the transient characteristic 
Regarding claim 7, Wakabayashi discloses all of the claim limitations as set forth above. Wakabayashi further discloses the fuel cell stack is a solid oxide fuel cell stack([0020]).
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
16.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
17.	Claims 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (JP2013229228(A) with citations from machine translation provided with this Office Action) as applied to claims 1 and 2 above.
Regarding claim 3, Wakabayashi discloses all of the claim limitations as set forth above. Wakabayashi discloses the operation control means C controls the operation of the fuel gas supply amount adjusting means F to increase the amount of fuel gas produced by the reformer 3, and changes the fuel utilization rate to the transient characteristic curve Ufb([0035]) but does not explicitly disclose the controller controls the raw material feeder to make the lengths of the n successive sub-periods satisfy s1 < s2 <...<sn.
It would have been obvious to one of ordinary skill in the art to have the controller controls the raw material feeder to make the lengths of the n successive sub-periods satisfy s1 < s2 <...<sn as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 4, Wakabayashi discloses all of the claim limitations as set forth above.     Wakabayashi further discloses the controller increases current output of the fuel cell stack during each of the n successive sub-periods([0036], Fig. 2).
Regarding claim 5, Wakabayashi discloses all of the claim limitations as set forth above. Wakabayashi discloses the operation control means C controls the operation of the fuel gas supply amount adjusting means F to increase the amount of fuel gas produced by the reformer 3, and changes the fuel utilization rate to the transient characteristic curve Ufb([0035]) but does not explicitly disclose the controller controls the raw material feeder such that the amounts by which 
It would have been obvious to one of ordinary skill in the art to have the controller controls the raw material feeder such that the amounts by which flow rates of the raw material increase during each sub-period of the n successive sub-periods satisfy the relationship fl > f2 > ... > fn as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Regarding claim 6, Wakabayashi discloses all of the claim limitations as set forth above. Wakabayashi further discloses  the controller increases current output of the fuel cell stack in each of the n successive sub-periods([0036], Fig. 2).
Response to Arguments
18.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489.  The examiner can normally be reached on 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724